Citation Nr: 1004007	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for numbness of the 
legs and feet.

3.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1982 to June 
1982, from February 2004 to April 2005, and from July 2005 to 
January 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current headaches and pain, 
tingling and numbness in the feet began during his active 
service.  The Veteran also asserts that his hypertension was 
aggravated by his active service.

Service treatment records reflect multiple complaints of and 
treatment for pain and tingling in the toes and feet, 
hypertension, and chronic headaches.  A June 2004 treatment 
record indicated that the Veteran sought treatment after 
complaining of a headache for the past five weeks.  A 
separate June 2004 treatment records reflected complaints of 
pain in the toes and feet and recommended that the Veteran 
tie his boot laces looser.  Service treatment records also 
reflected treatment for high blood pressure and hypertension 
with medication.  

Post service VA treatment records dated March to November 
2007 reflected treatment for hypertension, headaches, and 
pain and numbness in the feet.  

A June 2007 podiatry note indicated complaints of pain in 
both feet with an onset during active duty in Operation Iraqi 
Freedom.  The podiatrist provided a diagnosis of bilateral 
hallux rigidus.  A June 2007 x-ray of the right foot revealed 
degenerative joint disease of the first metatarsophalangeal 
joint and calcaneal spurs.  X-rays of the left foot showed 
hallux valgus with degenerative joint disease of the first 
metatarsophalangeal joint, and plantar calcaneal spur.  

A July 2007 record indicated that the Veteran had a migraine 
per institutional TCD criteria; chronic analgetic induced 
headache could not be ruled out.  A July 2007 addendum 
indicated that the Veteran reported headaches after losing 
consciousness while on active duty in Iraq.  Since that time, 
the Veteran reported nearly daily headaches, without 
vomiting, nausea, amaurosis, visual loss, or weakness.  
Examination reflected that the Cranial nerves II-XII were 
normal.  Tendon reflexes showed ankles were 2/4, right 
quadriceps was 2/4, and left quadriceps was 1/4.  Sensory was 
intact to light touch and vibration.  The neurologist 
provided a diagnosis of post traumatic tension headache.  An 
August 2007 CT scan of the head revealed a normal study with 
no hemorrhage, midline shift or signs of acute ischemia.  
There was no mass affect, and no intra- or extra-axial fluid 
collections.  The ventricular system, skull, and sinuses were 
normal.  

Treatment records also showed continued treatment of 
hypertension with medication.

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists). The Veteran's 
service treatment records show complaints of headaches, pain 
and tingling in the feet, and treatment for high blood 
pressure and hypertension.  Post service VA treatment records 
reflect continued treatment for hypertension, and headaches, 
as well as diagnoses of foot disorders including degenerative 
joint disease of the first metatarsophalangeal joint, 
calcaneal spurs, and hallux rigidus.  However, it is unclear 
whether the Veteran's current headaches and foot disorders 
are related to his complaints during active service, or to 
other intercurrent causes.  Additionally, it is unclear 
whether the Veteran's hypertension was aggravated beyond the 
natural progression of the disease due to his last period of 
active service.  Thus, the Board is unable to adjudicate the 
claim based on the evidence of record.  Therefore, an 
examination should be obtained to resolve these issues.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all pertinent treatment 
records from April 2008 to the present.  
If the RO is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the Veteran of its inability to 
obtain the evidence and request that the 
Veteran submit such evidence.  

2.  After medical records, if any, are 
associated with the claims file, the 
Veteran should be afforded the 
appropriate VA examination(s) to 
determine the etiology of the current 
foot disorders, headaches, and 
hypertension.  The claims file must be 
provided to the examiner prior to the 
examination.  All indicated evaluations, 
studies, and tests should be accomplished 
and any such results must be included in 
the examination report.  The examiner 
should note that the veteran had three 
different periods of active service: 
March 1982 to June 1982, February 2004 to 
April 2005, and July 2005 to January 
2006.  After performing the examination, 
the examiner should opine as to the 
following:  

a)	 Whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the Veteran's 
current foot disorders, including, 
degenerative joint disease of the 
first metatarsophalangeal joint, 
calcaneal spurs, hallux valgus and 
hallux rigidus had their onset during 
or are otherwise related to active 
service, including the Veteran's 
complaints of pain, numbness, and 
tingling during active service. In 
alternative, the examiner should opine 
whether it is at least as likely as 
not that any foot disorders are caused 
or aggravated by the service-connected 
low back condition.

b)	Whether it is at least as likely as 
not that the Veteran's current 
headaches had their onset during a 
period of active service, or are in 
any way related to the Veteran's 
active service, including the 
Veteran's complaints of chronic 
headaches during active service.  In 
alternative, the examiner should opine 
whether it is at least as likely as 
not that the claimed headaches are 
manifestations of hypertension. 

c)	With respect to the Veteran's 
hypertension, the examiner should note 
that the Veteran was diagnosed with 
hypertension prior to entering active 
service in February 2004.  He should 
examine the record and give an opinion 
as to whether the Veteran's 
hypertension underwent a permanent 
increase in severity during service.  
If so, the examiner should opine as to 
whether such increase in severity was 
clearly and unmistakably the result of 
the natural progression of the 
disability.  

A complete rationale for all opinions 
expressed must be provided.

3.  After the foregoing, the RO should 
review the Veteran's claims.  If the 
determination is adverse to 	the 
Veteran, he and his representative 
should be 	provided an appropriate 
supplemental statement of the 	case and 
given an opportunity to respond.  The 
case 	should then be returned to the 
Board as indicated.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


